UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6453



ROBERT STEVEN LOGAN,

                                              Plaintiff - Appellant,

          versus


WILLIAM CATOE, Director of SCDC; BENJAMIN
MONTGOMERY, Deputy Director; WILLIE WELDON,
Warden of Lieber Correctional Institution;
CAPTAIN SANDERS; THIERRY NETTLES, Captain,
Lieber Correctional Institution; SUSAN RICHIE,
Classification, Lieber Correctional Institu-
tion; ANTHONY HILL, Officer, Lieber Correc-
tional Institution; MOSCOE RHODES, Inmate of
McCormick Correctional Institution; ASST WAR-
DEN BODISON, Lieber Correctional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Henry M. Herlong, Jr., District Judge.
(CA-00-199-3-20BC)


Submitted:   June 21, 2001                    Decided:   July 3, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Robert Steven Logan, Appellant Pro Se. Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, P.A., Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Steven Logan appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Logan v. Catoe, No. CA-00-199-3-20BC (D.S.C. Feb. 7, 2001). We deny

Logan’s request for a preliminary injunction.     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2